 In the Matter of FINE ART NOVELTY CORPORATIONandLOCAL 45-B,UNITED FURNITURE WORKERS OFAbILR1OA, C. 1. 0.CaseNo. C-2714.-Decided Janua2 y 12,1944DECISIONANDORDEROn August 30, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportannexed hereto.The respondent and the Union thereafter filed ex-ceptions to the Intermediate Report.The Board has reveiwed therulings made by the Trial Examiner at the, hearing and finds that noprejudicial error was committed.The rulings are hereby affirmed.Upon request of the Union, and pursuant to notice, a hearing washeld before the Board in Washington, D. C., on November 18, 1943,for the purpose of oral argument.The respondent and the Unionappeared and were represented by counsel at the hearing.The Boardhas considered the Intermediate Report, the exceptions of the parties,and the entire record in the case,,and hereby adopts the findings, con-clusions,and recommendations made by the Trial Examiner, withthe following exceptions, modifications, and additions :1.The Trial Examiner found that the respondent is not responsiblefor the activities of Clothilde Monez and Fannie Testa.We do not'agree with this finding.The bedspread department, in which Monezoccupied a position directly under Foreman Zaum, employed 67operators and 16 floor girls.The slip cover department, of whichBromberger was foreman and in which Testa performed duties similarto those of Monez in the bedspread department, employed 37 operatorsand 7 floor girls.Monez and Testa were in charge of their respectivedepartments in the absence of the foreman ; supplied the operatorswith materials and transmitted the foreman's orders to them; in-structed new operators; and collected the finished products from themachines.They were paid for vacations, holidays, and for a fullday regardless of whether they worked the required 8 hours, benefits54 N L R. B., No 76.480 FINE ART NOVELTY CORPORATION481which were not accorded the operators.Employees of both depart-ments testified that the operators considered Monez and Testa to betheir foreladies; and that Monez and Testa criticized their work andconduct, granted them permission to be absent from work, and noti-fied them of changes in working hours. Employee Anna Jenkinstestified that on one occasion Monez asked her to "give an account"of herself for being absent the preceding day without her permission.Jenkins and Mary Thomas testified that Monez reprimanded em-_ployees for talking and ordered them to "get out the work."CutterHarold Mont testified that he had heard'Monez reprimand employeesfor spending too much time in the rest room.Celia Moskowitz testi-fied that Testa gave her instructions as to the work and that "shehollers up ... `What is going on up there? I told you to keep quietnow."" Moskowitz also testified that shortly before the strike Testatold her, "Listen here, I am telling you to do it this way, and do it asI tell you now."Rose De Ninno testified that Testa managed anddistributed work, showed the girls how to do it and made sure that theykept working, and that occasionally she would "quiet the girls down."She also testified that Testa once told the operators, "I am the bosshere now; you have to take orders from me." Lillian Birdsall testi-fied that shortly before the strike Testa issued a rule which forbademore than one girl from going to the rest room at the same time.Monez and Testa denied that they exercised any supervision over theoperators or that they reprimanded or disciplined them in any way.Upon a careful consideration of their testimony and of the entirerecord, we do not credit their denials. It is clear, and we find, thatMonez and Testa occupied supervisory positions in relation to theoperators, that they held themselves out in such a capacity to the em-ployees with the knowledge and consent of the respondent, and that theemployees considered them to be part of management.Monez andTesta had occupied their positions for a considerable length of timeand, throughout this period, had exercised the normal functions ofsupervisory personnel.So far as the record shows, the respondentat no time informed the operators that Monez and Testa did not havesuch authority, nor did it undertake to curb the exercise thereof byMonez and Testa. The Trial Examiner found that Monez and Testacriticized the work and conduct of the employees ; that they exercisedminor supervisory functions; that Monez was "regarded by the em-ployees as identified with management"; and that Testa "representedherself to be in charge of the operators."He further found, how-ever, that they were not responsible for production and that, since theyhad no authority to hire, discharge, or recommend such changes instatus, the respondent is not responsible for their activities.We donot agree that Monez and Testa were not in some degree responsible507900-44-vol. 54-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD'for production in view of the fact that they assigned the work, in-structed the operators as to its performance, and kept the work flow-ing, under the general supervision of their respective foremen.Nordo we consider decisive of their status their lack of authority to effec-tuate changes in the employees' tenure. In view of their generalauthority outlined above, the fact that with the respondent's approval,they held themselves out to the employees as representing management,and the fact that their anti-union conduct, as hereinafter set forth,was consistent with that of the respondent's higher officials, the em-ployees had just cause to believe, as in fact they, did, that Monez andTesta were acting for and on behalf of the respondent.Upon theentire record, we find that the respondent was responsible for theactivities of Monez and Testa.'2.The Trial Examiner recommended that the complaint be dis-missed insofar as it alleges that the respondent assisted TWUA.Wedo not adopt his recommendation in this respect.The record shows that during the Union's campaign for membersin the respondent's plant Monez and Testa engaged in activities de-signed to coerce the employees to refrain from joining the Union.Leopoldina Klein testified that Monez asked her, shortly after theUnion began organizing, if she had attended the first meeting of theUnion and that, when Klein answered affirmatively, Monez told herthat the Union was "no good." Rose Schwartz testified that Monezalso asked her if she had attended a union meeting; and that she over-heard a conversation in which Monez told another employee that "afew of the girls joined up and they don't know what they are doing,and that the bosses will never sign a contract with them." Rose Gold-schmidt testified that Monez told her, "You are a fool trusting theUnion.You won't get anything out of the Union." Other witnessestestified to similar statements by Monez during the period of a fewweeks before the strike. 'Meanwhile, Testa was making the same typeof statements to employees in her department. 'Rose De Ninno testi-fied that she heard Testa tell employee Tempeste, "I feel sorry forthe girls that join the Union.They will be sorry"; and Betty Safiantestified that, while she was attempting to secure the application ofMinnie de Lucia during the lunch, hour, Testa approached them andsaid, "she (de Lucia) didn't have to sign (sic) the Union; that allthe girls who signed (sic) the Union would get what was coming tothem."Monez and Testa denied having made these statements andthe Trial Examiner did not resolve the conflict in testimony becauseof his conclusion that the respondent was not responsible for theactivities of Monez and Testa.However, the Trial Examiner refused'Cf.International Ass'n. of Machinists v. N. L. R.B.,311 U. S. 72, aff'g 110 F. (2d) 29,enf'g 8 N. L R. B. 621. FINE ART NOVELTY CORPORATION483to credit them in certain other respects where he did resolve conflicts intestimony.Since the record indicates that these statements are con-sistent with the general pattern of conduct admittedly engaged in byMonez and Testa in encouraging membership in the TWUA and dis-couraging membership in the Union, and upon a full consideration ofthe record, we find that they made the statements attributed to them.The first activity of TWUA disclosed by the record occurred onDecember 7, 1942, when TWUA distributed leaflets near the door ofthe plant.On December 14, 1942, the Union, which for several dayshad unsuccessfully sought a conference with the respondent, claimedto represent a majority of the respondent's employees, offered its cardsas proof of such majority, and requested that the respondent enter intobargaining negotiations.The respondent, asserting that a similarclaim of representation had been advanced by TWIJA, refused torecognize the Union and demanded that an election be conducted bythe Board to determine which organization represented a majorityof the employees.. The Union thereupon called a strike the next day.Monez, who, according to her own testimony, had previously told someemployees that she was not interested in unions and that no unionwas necessary because "the Fine Art bosses are very good and co-operate with the workers a hundred percent," advised the employeeswho had not gone out on strike that the Union was not a "properunion to join."She testified that "we knew we had to form a union"and that she told the girls, "if we have to join a union, let's get inwith the right union, because I do not like the way these people outsideconduct their union, meaning the Local 45-B."Thereafter,Monezand Testa, along with some 15 or 20 employees, went to the office ofTWUA, where a number of them signed application cards.No appli-cation for membership in TWUA had been signed by any employeeof the respondent prior to this time.The record shows that Monezand Testa attended another TWUA meeting on December 21.On December 18 a meeting was held at which the respondent, theUnion, and TWUA were represented. The Union again offered itscards as proof of its majority status but the respondent insisted uponan election.The Union thereupon agreed to an election but TWUAwithheld its consent.Thereafter, pursuant to the suggestion of aField Examiner for the Board, both unions submitted their applica-tion cards to the Field Examiner, and the respondent furnished himwith a list of employees against which to check the cards of theunions.On December 21, the day on which the TWUA submittedits cards to the Field Examiner, but before any report had been madeas to the results of his check, the respondent compared with its pay-roll list certain cards presented to it by TWUA, recognized that organi-zation as the exclusive bargaining representative of its employees, andimmediately agreed to all terms of a union-shop contract except wages. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 23, 1942, the respondent executed a written union-shopcontract with TWUA.Thus, within a few days after the respondent had refused even tolook at the cards offered by the Union, and after insisting that onlyby a Board election could the question of representation be resolved,the respondent entered into an agreement with TWUA upon thebasis of a card check, with full knowledge of the Union's majorityrepresentation claim, and despite the fact that a majority of its em-ployees were even then out on a strike called by the Union.More-over, a comparison of the activities of Monez and Testa on behalfof TWUA, with their conduct prior to the advent of this organizationin the plant, makes it apparent that the respondent was willing to dealonly with TWUA and that it actively assisted that union to obtainmembers.Monez and Testa, after having dissuaded employees fromjoining the Union, instigated the movement of employees into TWUAat a time when that organization did not have a single signed appli-cation card.When the TWUA had secured a majority, the respondenthastily recognized it after a card check, thus granting to it the mostpowerful and valuable assistance possible.We find that the respondent, by the activities of Monez and Testa,hereinabove outlined, by its preferred treatment of TWUA in ac-cepting its cards as proof of majority while declining to accept sim-ilar proof from the Union, and by its recognition of and execution ofa union-shop contract with TWUA under the circumstances set outabove, aided, encouraged, and assisted TWUA, and that it therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We shall, accord-ingly, order the respondent to cease and desist from recognizingTWUA as the exclusive representative of its employees unless anduntil it is certified as such by the National Labor Relations Board.However, since TWUA no longer exists in the respondent's plant,and since its contract with the respondent has been abrogated by theparties thereto, we shall not issue an affirmative order requiring with-drawal of recognition from TWUA.3.We agree with the Trial Examiner's finding that the respondenthas refused to bargain with the Union, but, we do not find, as he did,that such refusal first occurred on December 14, 1942.On that date,as the record discloses and as the Trial Examiner has found, theUnion clearly represented a majority.While we consider suspiciousthe circumstances surrounding the asserted prior majority claim ofTWUA, we cannot find from the record that the respondent's conten-tion as to TWUA's prior claim was made in bad faith.As we havepreviously held,' the respondent was under no obligation to recognize2Matter of Sherwin Williams Company,37 N. L. R. B. 260. FINE ARTNOVELTY CORPORATION485-eitherunion, so long'as it entertained a bona fide doubt as to whichwas the majority representative of its employees.Accordingly, we donot find a refusal to bargain on December 14, 1942, in the respondent'sdenial of recognition to the Union.Thereafter, between December 14 and 21, 1942, the respondent en-gaged in a course of conduct which, we have found, constitutesillegalassistanceto TWUA. None of the cards submitted to the respondentby TWUA on December 21 had been signed prior to December 14,a factwhich was apparent from the face of the cards which therespondent inspected; they were all signed during the period of therespondent's unlawful assistance to TWUA.Although TWUA, as aresult of such illegal assistance on the part of the respondent, wasable to secure the signatures of a majority of the employees, this doesnot mean that the Union lost its majoritystatus.An employer maynot destroy the majority status of a Union by unfair labor practicesand then rely upon the loss of majority to justify his refusal tobargain with that Union.3It is clear from the record, and we find, that the Union, which hadrequested recognition on December 14 and 18, still sought that recog-nition on December 21 and that it regarded its request as continuing.The respondent's extension of recognition to TWUA and its executionof a contract with that organization demonstrated a disregard by therespondent of its obligation under the Act and constituteda refusalto bargain with the Union on and after December 21, 1942 4More-over, on April 3, 1943, after the withdrawal of TW UA from the plantand the abrogation of its contract, the Union again requested therespondent to bargain with it but the respondent refused on theground that an election was' necessary to determine the bargainingrepresentative.We find that, by extending recognition to TWUA on December 21,1942, by entering into a contract with it on December 23, 1942, andby refusing the Union's request for recognition and bargainingnegotiations on April 3, 1943, the respondent refused to bargaincollectively with the Union as the exclusive bargaining representativeof its employees in an appropriate unit with respect to rates of pay,wages, hours of employment, and other conditions of employment,and that by such refusal it interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.Because he found that the respondent had ceasedoperating itsbusiness at the time of the hearing and that therewas nolikelihood8N. L. R B.v. Bradford Dyeing Association,310 U. S 318 andN. L. R. B. v.Franks Bros.Company,137 F.(2d) 989(C. C. A. 1).* SeeMatter of Porcelain Steels, Inc.,andInternational Association of Machinists,46N L R. B. 1235, enf'dN. L. It. B. v. Porcelain Steels, Inc.,138 F. (2d) 84 (C. C. A. 6). 486DECISIONSOF NATIONALLABOR RELATIONS BOARDthat it would resume operations until after the war, the Trial Ex-aminerrecommended that no order be issued requiring the respondentto bargain collectively with the Union.Since we have found that therespondent has refused to bargain with the Union,and since it seemslikely, that it may again refuse ifit resumesoperations, we deem it ad-visable to enter against the respondent a cease and desist order and anorder to bargain collectively with the Union in the event that therespondent or its agents, successors, or assigns has resumed, or doesin the future resume operations.4.We agree with the Trial Examiner's finding that the respond-ent's payment of a bonus on December 31, 1942, to the employees whohad returned to work, but not to those who refused to, abandon thestrike, constituted an unfair labor practice.We find that by thisaction the respondent interfered with, restrained, and coerced itsemployees in the exercise of their rights under the Act.However,we do not think it necessary, in order to effectuate the purposes ofthe Act, to order, as the Trial Examiner has recommended, that theemployees who failed to receive the bonus be made whole in theamount they would have received had they not been on strike.Wedo not adopt the Trial Examiner's recommendations in this respect.5.The Trial Examiner found that the respondent did not engagein unfairlabor practices by threatening its employees with reprisalsif they should become members of or assisted the Union, and recom-mended that the allegation of the complaint to this effect be dis-missed.The Trial Examiner also found, however, and we agree, thatearly in December 1942 the respondent's vice president, Hochman,asked Harold Mont if he was the instigator of the Union and if hewas ina position to take a chance like that; that about thesame timeForeman Zaum told several employees that if the Union came intothe plant the cutters would have to work harder; and that, afterthe plant reopened during the strike, Foreman Bromberger toldWolinsky, a cutter, that if Wolinsky did not return to work. he wouldlosehis job.We consider these statements ample evidence to supportthe above-mentioned allegation.Moreover, as pointed out heretofore,Testa told Safian and de Lucia that the girls who signed up with theUnion would "get what was coming to them."We find that thesestatements were intended to, and did, convey to the employeesa threatof economic reprisals if they engaged in activity on behalf of theUnion, and that the respondent thereby interfered with, restrained,and coercedits employeesin the exerciseof the rights guaranteed inSection 7 of the Act. FINE ART NOVELTY CORPORATION487ORDERUpon the basis of the foregoing findings of fact and the entire,record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board hereby,orders that the respondent, Fine Art Novelty Corporation, New YorkCity, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Recognizing TextileWorkers Union of America as the repre-sentative of any of its employees for the purpose of collective bargain-ing, unless and until that organization shall have been certified assuch by the National Labor Relations Board;(b)Refusing to bargain collectively with Local 45-B, UnitedFurniture Workers of America, C. I. 0., as the exclusive representa-tive of all its employees, exclusive of supervisory employees, foremen,executives, officers, clerical employees, and salesmen, in the eventthat the respondent or its agents, successors, or assigns has resumed, ordoes in the future resume, operations;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in, concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.' Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Local 45-B, UnitedFurniture Workers of America, C. I. 0., as the exclusive representa-tive of all its employees, exclusive of supervisory employees, foremen,executives, officers, clerical employees and salesmen, in respect torates of pay, wages, hours of employment, or other conditions of em-ployment, in the event that the respondent, or its agents, successors,or assigns has resumed, or does in the future resume, operations;(b)Post immediately in conspicuous places throughout its plant,and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices td its employees stating: (1) thatthe respondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a), (b) and (c) of this Order;and (2) that the respondent will take the affirmative action set forth inparagraph 2 (a) of this Order;(c)Notify the Regional Director for the Second Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. GEIAxn D. REU,LY took no part in the consideration of the aboveDecision and Order. 488DECISIONS OF NATIONAL' LABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Daniel Baker,for the Board.RothsteincEKorzenilc,byMr. Harold Korzenik,of New York City, for therespondent.Mr. Harry ll'e;nstock,of New York City, for the Union.STATEMENT OF THE CASEUpon a first amended charge filed May 27, 1943, by Local 45-B, United Furni-tureWorkers of America, C. I. 0., herein called-the Union,' the National LaborRelationsBoard, herein called the Board. by its Regional Director for the SecondRegion(New York City),issued itscomplaint dated May 28, 1943, againstFine Art Novelty Corporation, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the complaint and notice of hearing were duly served upon the respondent andthe Union.Concerning the unfair labor practices the complaint alleged in substance thatthe respondent : (1) on or about December 14, 18 and 23, 1942, and atall timessince refused to bargain collectively with the Union which at alltimes sinceDecember 14, 1942, has been the exclusive representative of the respondent'semployees, within a unit appropriate for collective bargaining ;'s (2) from thelatter part of November through December 14, 1942, and thereafter disparaged,expresseed disapproval of and discouraged membership in the Union by (a)interrogating its employees concerning their membership in and activities inbehalf of the Union; (b) urging and warning its employees to refrain fromjoining, orassisting the Union: (c) threatening its employees with reprisalsif they became members of or aided the Union ; (3) from on or about December15, 1942, and at other times assisted the Textile Workers Union of America bycounseling, urging, encouraging and soliciting its employees to join thatorgani-zation; (4) after December 15, 1942, and before January 11, 1943, during astrike called by the Union, urged at least one striking employee, to return towork and abandon the strike, which strike had been calledand prolonged asa result of the respondent's unfair labor practice; (5) on or about December23, 1942, entered into a collective bargaining agreement with the TWUA althoughthe TWUA had been assisted by the unfair labor practices of the respondentabove described, and was not the representative of the employees in the col-lective bargaining unit covered by such agreement at the time of its execution,'and on March26, 1943, the TWUA notified the respondent in writing that thiscontract was null and void and that the TWUA relinquishedall claims andintereststherein; (6) in April 1943, threatened its employees that it wouldpermanently shut down its plant in preference to executing a contract withthe Union; and (7) by the foregoing acts has interfered with,restrained, andcoerced its employees in the exercise of the rights guaranteedin Section 7 ofthe Act.1Occasionally the Union is also referred to as 45-B in order to distinguish it fromTextile Workers Union of America,affiliatedwith the C.I.0, hereafter referred to as theT W UA.21 The unit alleged to be appropriate consists of all employees"exclusive of supervisoryemployees,foremen,executives,officers,clerical employees, and salesmen "4As later developed at the hearing,the collective bargaining unit described in the aboveagreement,was substantially the same as that alleged in the complaint herein. FINE ART NOVELTY CORPORATION489The respondent filed its answer dated June 7, 1943, denying all allegationsof unfair labor practices. It admitted that certain of its employees ceasedwork and went on strike as alleged in the complaint, and alleged that the strikewas called by the Union. As affirmative defenses, the answer alleged: (1)that at all times the respondent offered and now offers to consent to an electionto determine the proper collective bargaining agency for the respondent's em-ployees, but that the Union has refused to consent to such an election; (2) thatprior to December 14, 1942, the Congress of Industrial Organizations of whichthe Union is an integral part, by its duly constituted officers gave a no strikepledge to the Government of the United States for the duration of the war ; thatat all times mentioned in the complaint the respondent was engaged on warcontracts for the United States Army of which fact the Union had knowledge;that despite the foregoing pledge, the Union called a strike and attempted toprevent work being clone upon the respondent's premises, including work under-taken for the United States Army.Pursuant to notice, a hearing was held from June 17 through June 28, 1943, atNew York City, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner.The Board, the respondent and the Union were rep-resented by counsel and participated,, in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the opening of the hearing, the re-spondent's counsel took the position that the TWUA was a necessary party andshould have been served with a notice of the hearing. The undersigned ruledthat from the issues as presented in the pleadings' the TWUA was riot a neces-sary party and under the Board's rules and regulations it was not necessaryto serve that organization with notice of hearing'At the beginning of thehearing Board's counsel moved to amend the complaint so as to clarify itswording.There was no objection and the motion was granted. At this timeBoard's counsel moved to strike the two affirmative defenses alleged in theanswer.Respondent objected to the motion and the undersigned reserveddecision.The respondent then moved to amend the first affirmative defense inthe answer so as to allege that the respondent offered in good faith, to consentto an election or any other form of certification by the National Labor RelationsBoard.There was no objection and the motion was granted.The undersignednow denies the motion to strike the first affirmative defense from the answer.The allegations in the second affirmative defense of the answer are herebystricken, except that portion thereof which alleges that the respondent was andis engaged in war work and that the Union was aware of that fact when itcalledythe strike.At the conclusion of the Board's main case, the respondentmoved to strike testimony previously received over its objection on the groundthat such testimony was not connected up with or binding on it. The motionwas denied.Respondent's counsel then moved to dismiss the complaint, on theground that there was no "credible or substantial" proof to sustain the allega-0The respondent in its answer did not deny or make any reference to the allegations inthe complaint that the respondent executed a contract with theTWUAand that this con-tract was later,rescindedby the TWUA.6 Section 51 of Article II of the Board'sRules and Regulations states in part ; "when-ever any labor organization,not the subject of Section 8 (2) allegations in the complaint,is a party to any contract with the respondent the legality of which is put in issue by anyallegation of the complaint,such labor organization shall be made a party to the proceed-ings."It is clear from the pleadings,and as later developed at the hearing,that the re-spondent's contractwith the TWUAii as not put In issue by any allegation in the com-plaint, but on the contrary the complaint specifically alleged that the contract had beenrepudiatedby the TWUAprior to the issuing of the complaint.i 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDLions of unfair labor practices therein.The motion was denied. Respondentthen moved to dismiss the specific allegations of unfair labor practices.Themotion was denied.At the conclusion of the hearing, motions were made, toconform the pleadings to the proof in formal matters.There was no objectionand the motions were granted.At that time the respondent moved to dismissthe entire complaint, and separately to dismiss the 8 (5) allegations in the com-plaint.Rulings were reserved.The motions are hereby denied except as -willhereafter appear.At the conclusion of the hearing counsel for the Board andthe respondent presented oral argument.The parties were advised of theirright to file briefs with the undersigned after the close of the hearing.No'briefshave been filed.Upon the record thus made and from his observation of the witnesses theundersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTFine Art Novelty Corporation is a New York corporation with its office andprincipal place of business in New York City. It is engaged in manufacturingbedspreads, draperies, curtains, and allied products. It uses piece goods, trim-ming, thread, and other materials.During the past year approximately 90percent of these materials valued at over $500,000 were shipped to the respondent'splant from points outside the State of New York. During the same period,more than 66 percent of the finished products amounting in value to more than$500,000 was shipped to points outside the State of New York.Fifty percent ofits production is devoted to the manufacture of mattress covers for the UnitedStates Army!IT.THE ORGANIZATION INVOLVEDLocal 45-B, United Furniture Workers of America, C. I. 0., is a labor organiza-tion admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint and coercion1.BackgroundThe respondent is a small concern employing about 136 production and main-tenance employees, many of them women. Its plant is located on one easedfloor of a factory building in New York City. The floor is divided into threeunits or lofts and a space,is also provided for offices. ' One of the two largerlofts is used to cut mattress covers and to cut and manufacture slip covers.It is referred to variously in the record as the slip cover department and themattress cover department. In the second larger loft, usually referred to asthe bedspread department, bedspreads, draperies, and mattress covers aresewed.The third and smallest loft is used for cutting bedspreads and draperies.Because of the nature of the work in this third loft it is closely associated in therecord with the bedspread department.The employees consist of four or fivecutters divided between the two departments. In December 1942, there were 37sewing machine operators and 7 floor girls in the slip cover department and 67operators and 16 floor girls in the bedspread department.4 This commerce finding is based on a stipulation of the parties entered into during thecourse of the hearing.1 FINE ART NOVELTY CORPORATION491Prior to the year1942, so far as the record discloses,therewas no unionorgani-zation inthe plant, although the Textile Workers Union of America,made anunsuccessfuleffort in 1941to organize the employees.'2.Organization of the UnionIn the late summer of 1942, the Union started an organizingcampaign amongthe respondent's employees BClarina Michelson, then an organizerbut since Jan-uary, 1943, business agent for the Union, assisted by Harold Klein and JeanWanda, also Union representatives, visited some of the employees'homes andheld meetings of small groups in halls and at the Union headquarters.Unionliterature and cards were distributed in front of the plant several times a weekthroughout the fall.The union representatives were assisted in theircampaignformembers by a group of 8 or 10 employees, including Betty Safian, MaryLudmar, Minnie Kaplan, and others. As a result of these effortsa substantialnumber of the respondent's employees joined the Union.Ort December 1, 1942,the Union held its first open meeting which was advertised by circulars distributedin front of the plant.3.Anti-union statements and activities up to December 1The respondent was aware of these organizational activities.There is un-Contradicted evidence herein credited that Max Zaum, who in addition to beingforeman of the bedspread department was also in charge of all machinery in theplant, in October told Minnie Kaplan when she asked for a raise, "Don't youknow there is a law. I can't give any raises now." "Go ask your girl friend, theUnion lady. She will help you."One leaflet distributed by the Union the day before Thanksgiving, commentedon the fact that the employees of the respondent were not paid for Thanksgivingand other holidays, and urged the employees who had not already done so, tojoin the Union and ultimately secure these benefits which it stated union mem-bers in other plants were already enjoying.During the lunch hour that dayZaum,carrying one of these leaflets, approached a group of employees made upof Harold Wolinsky, Fred Laserson, Irving Goodman; Betty Satianand RoseSchwartz and said, "The Union is pretty smart in trying to organize the place."Wolinsky replied that the Union was as smart trying to organize, "as you aretrying tp dis-organize the place."Zaum then said, "What do you people need aunion for, especially you cutters.s30He then stated, in effect, that if the Unioncame into the plant, the cutters would not benefit to any extent and would have towork harder.Dora Rubin joined the Union on November 25.A few days laterZaum asked her if she had signed a union card.Rose Schwartz attended the De-cember 1 Union meeting and signed an application card. The next day Zaumasked Schwartz if she had attended the meeting.On receiving an affirmative re-sponse, Zaum stated that he was "very much surprised" and inquired if Schwartzhad "signed up." Schwartz denied that she had joined the Union. She then askedZuam if lie was anirry with her. Zaum replied that he was not and added "it8At that time the TWUA secured as members Theresa "Terry" Rocco, Mary Milazzo, andElmira Lindo, who were employed by the respondent at the time of the bearing.8 Abraham Flockman, vice president,secretary and general manager of the respondent,testified that in August and September 1942, Max Zaum, foreman of the two bedspreaddepartments,reported to him that a TWUA representative had told Zaum that the TWUAhad "a few members in the shop"Zaum, although available,was not called as a witness.This hearsay testimony is therefore disregarded.11Wolinsky and Goodman were cutters. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoesn'tmake any difference if the girls want to sign up, you can not stop.them." 11About the middle of November 1942, Irving Boxenbaum, the respondent'spresident, asked Shipping Clerk Fred Laserson during working hours to ascer-tain from Mary Ludmar if she was the instigator of the Union. Lasersondemurred at first, but Boxenbaum insisted, whereupon , Laserson made theinquiry of Ludmar and upon receiving her response that she was not the insti-gator of the Union, so reported to Boxenbaum.nA number of employees in the bedspread department' testified that duringthis organizational period and up to and including a day or two after theDecember 1 meeting, Clothilde Monez, characterized by some of these- em-ployees as their "forelady," questioned them about their Union membershipand attendance at Union meetings, and disparaged and endeavoured to discouragethe employees' interest in the union.Monez denied this testimony.As here-after found li while Monez exercised some minor supervisory functions, she wasnot sufficiently identified with management as to make the respondent respon-sible for her activities.It is therefore unnecessary to resolve these conflictsas to Monez's activities and statements.4.December 4 conference ; early closing on December 7; the Union meetingOn December 4, the Union representatives, Mrs. Michelson and Harold Klein,called at the office of Abraham Hockman, the respondent's vice president, secre-tary and general manager, and complained that the respondent's supervisorswere attempting to discourage the employees from joining the Union15Hock-man replied that he had heard of no disparaging remarks, but stated thathe would investigate and if found true, would ask the supervisors to desistfromsuch practices.16At the December 1 meeting of the Union heretofore referred to, plans for ameeting on December 7 were discussed. On December 4 a leaflet was dis-tributed in front of the respondent's plant announcing that the representativesof the Union had met with the respondent on December 4, and that therewould be an important meeting of the Union in a nearby hotel on December 7,"right after work."The regular quitting time for the employees 'was 5: 15p. in. and the above Union meeting was planned for 5:30 p. in.However, at4 p. in, on December 7, without previous notice to the employees, the power in11The above findings as to Zaum's activities are based on the uncontradicted testimonyof Kaplan, Harold Wolinsky, Safian, Rubin, and Schwartz. Zaum did not testify. He wasemployed by the respondent at the time of the hearing and there was no showing of hisunavailability.12Boxenbaum did not testify and there was no showing of his unavailability. The abovetestimony of Laserson was uncontradicted.13The employees so testifying were Leopoldina Klein, Rose Schwartz, Bella Liebman,Florence Hale and Rose Goldschmidt.14Subdivision III-A-6,infra.iiMichelson testified in this respect that Klein told Hockman that the employees werecomplaining because "foreladies"Monez of thebedspread departmentand Filomina ("Fan-nie") Testaof the slipcover department were discouragingunion membership.There Is noevidence of any attempt to discourage union memberabip up to this period of time byTestaKlein, who was in the Aimy, did not testify. It is therefore found, as testified toby Hockman, that the Union representatives complained that there was interference bysupervisors of the respondent, but that they did not specify the names of the supervisors.','In this connection Hockman's testimony is credited that lie assumed the complaintswere against Max Zaum, foieman of the bedspread department, and Solomon Bromberger,foreman of the slip cover department, who he claimed, were the only supervisors in therespondent's employ, and that immediately after the aboveconferencehe warned bothZaum and Bromberger not to interfere with.Union activity. FINE ART NOVELTY CORPORATION493the slip cover department was shut off by Fannie Testa who told the employeestherein that there was no more work that day. As the employees left thebuilding at 4 o'clock organizers for the TWUA were at the exit of the buildingdistributing leaflets for that organization.As a result of this early closingwithout warning or notice the Union officials precipitously advanced theirmeeting hour to 4: 30 p. in. in order to reach theslipcover employees.TheUnion contends that the early closing of this department without prior noticewas not justified as there was plenty of work and that its purpose was to dis-courage attendance at the union meeting and to assist the TWUA. The respond-ent's records show that it was not unusual for the slip cover department toclose down about an hour earlier than the rest of the plant in the afternoons,and that for the rest of the week following Monday December 7 that depart-ment closed early each afternoon.Hockman testified that the early shut-downthe week beginning December 7 was because of a shortageofmaterials anddenied that the TWUA officials had any prior knowledge, so far as he knew,of the contemplated early shutdown on December 7 or that he knew theirrepresentatives were at the exits of the plant.Although the failure of therespondent to give the employees in the department notice of the earlyclosingon December 7, raises some suspicion as to the employer's motive, it is foundthat the early shut-down was for business reasons and not an effort to dis-courage attendance at the Union meeting. It is further found that the respond-ent had no knowledge of the presence of the TWUA organizersoutside theplant on that afternoon.5.December 8 conference : events to December 12As above detailed the union meeting on December 7 convened an hour earlierthan originally planned.At the meeting benefits to be derived from organizingwere discussed as were certain alleged unfair labor practices of the respondent,including the early shut-down of the slip cover department on December 7.A proposed contract that had been prepared as a result ,,)f a discussion at theDecember 1 meeting was read and a committee of about 12 employees waselected for the purpose of calling on Hockman the next day to request that benegotiate a contract with the Union and to protest against the unfair laborpractices.The next day, December 8, at noon, Mrs. Michelson, Harold Klein,and Jean Wanda, accompanied by this committee of union employees metHockman in his office.Klein acted as spokesman and told Hockman that theUnion would like to arrange to meet the next day, December 9 to negotiate acontract and that the committee present had been elected for that -purpose.Hockman agreed to meet with the committee but stated that it could not bethe next day as his associate, Irving Boxenbaum, 17 was ill and his lawyer,Harold ,orzenik was out of the city.December 10 was then set tentativelyfor this conference and Hockman agreed to notify the committee of the exacthour or the proposed contract.During the meeting, Klein also told Hockmanthat the unfair labor practices of the respondent were continuing and in-timated that the slip cover department had been closed down early the daybefore in order to interfere with the activities of the Union and to assist.TWUA.Hockman told the committees that the early stoppage of the department washis business and was not in his opinion an unfair labor practice.1817 IrvingBoxenbaumwas presidentof the respondent.1BThe abovefindings asto the December8 conference are based on a reconciliation ofthe testimony of Michelson and Hockman.Although the lattermade no mention in histestimony of any discussion at this meeting of the unfairlabor practices and the closingincident, he did not deny thatsuch discussion took place. 494DECISIONSOF NATIONAL LABORRELATIONS BOARDThe next day, December 9 at noon, Mrs Michelson was in the plant and askedHockman if he could let her know when he would meet with the committee.Hockman replied that he could not tell exactly but it was only a matter of afew days, as soon as he could hear from his attorney. That afternoon Hockmantalked to his attorney relative to the time for this conference but the latterwas about to leave the city and was unable to set the time. Korsenik, however,toldHockman that he would wire him in a day or two relative to the Unionconference.Hockman did not meet with the Union representatives on December10 nor did he advise them of the arrangement he bad with KorzenikOn De-cember 10 Alexander E. Racolin, attorney for the Union mailed to the respondenta letter protesting against interference in the Union's activities by, "certainsupervisory employees," in the face of a promise to stop them.In the meanwhile on December 9, the Union prepared and distributed apamphlet advising the employees that the committee had met the day beforewith Hockman and that a conference had been arranged for Thursday De-icember 10 to discuss the proposed contract.On December 11, the Union pre-pared and distributed another leaflet in front of the plant calling a unionmeeting for that night and stating that Hockman had not met with the com-mittee the previous day as he had agreed. At the meeting that night the failureof Hockman to set a date for a conference was discussed, as were the allegedunfair labor practices of the respondent.Itwas decided that somethingdrastic should be done in order to impress the respondent with the Union'srepresentation in the plant.A strategy committee was thereupon elected withinstructions to meet at the plant before working hours on Monday, December 14,which was the next regular working day, and to request all employees to attendan important union meeting that morning near the plant, instead of reportingfor work, the idea, being, as expressed by Mrs. Michelson, that if they couldget a majority of the employees to go to the meeting instead of to work, Hockmanwould be impressed and would negotiate a'contract.Early Monday morning, December 14, the strategy committee 10 accompaniedby Mrs. Michelson met at the plant before working hours. They displayed twolarge signs advertising the meeting to the workers as they appeared and per-sonally exhorted them to attend, the meeting scheduled for 8: 30 that morninginsteadof reporting for work.As a result only about 15 or 20 employees reportedfor work on the morning of December 14.Most of those who did not go to workwent to the union meeting which continued through most of the day.Duringthe course of the day a number of new union members were obtained. On themorning of the 14th the union meeting selected a new committee to wait onHockman.There is testimony that during this period Fannie Testa, described by someof the witnesses as a "forelady" in the slip cover department, also attempted todiscourage the employees in that department from joining the Union R0 Testadenied that she ever spoke to anyone about the Union. Testa, like Monez here-tofore referred to, exercised some minor supervisory functions, but as hereafterfound 21 they were not such as to render the respondent responsible for her activi-ties.The conflict in the testimony relative to Testa's activities is therefore notresolved.19The committee consisted of Harold Wolinsky, Betty Safian, Lucy Sporaga, Rose Devoe,Adele Bund,Christine Tolbert, Mary Ludmar,MinnieKaplan, Thelma Groat and severalothersRose De Ninno,Harold Monte,and Betty Sagan so testified.11Subdivision III-A-6,infra.-, FINE ART NOVELTY CORPORATION495According to Harold W. Monte, one of the respondent's cutters, Hockman inearly December came to him at work and inquired if he was the instigator ofthe Union and if he was in a position to take a chance like that.Monte deniedthat he had started the Union in the plant and told Hockman that he would notgive any information about any of the employees in the Union.Hockman theninquired about Monte and his wife and how they were getting along. In re-sponse to this inquiry Monte indicated that he was having financial difficultiesdue to his low salary and asked Hockman to sell him a bedspread on time.'Hockman then gave Monte one of his best bedspreads saying that he felt hdowed him an "additional wedding present."Hockman admitted giving Montea bedspread but fixed the time in September or October, "before we closed oursamples."He denied that he had asked Monte if he was the instigator of theUnion.Hockman did not explain the circumstances of giving the bedspread,except to state that he had, on occasion, given other employees bedspreads whenrequests had been made. In view of the general antagonistic attitude towardthe Union shown by the respondent, as hereafter appears, it is found that Hock-man made the statements attributed to him by Monte.6.Employee status ofMonezand TestaInasmuch as the Board contends and the respondent denies that Monez andTesta are supervisors, it is advisable that the status of these two employeesnow be determined.Monez has been employed by the respondent for about 9 years in the bedspreaddepartment under foreman Zaum. In this department the sewing machineswere on an assembly line, with each operator performing certain sewing functionsas the material went from one machine to the next. The floor girls checked thework performed at each machine and finally the completed article.Up to theyear 1941 Monez operated one of the machines. At that time, because of herfamiliarity with all the machines and the work in the department she wasselected to assist Zaum In providing the operators with the proper pieces ofmaterial that had been previously cut by the cutters.Under the new arrange-ment when the sewing processes were completed and checkedMonezpiled thefinished articles on appropriate shelves.Under instructions from Zaum shenotified all the employees in the department when there was no work or over-time work. She serviced the machines. In the event of a major breakdownof a machine Zaum was called to put the machine in order, either by the par-ticular operator or by Monez. She instructed new girls if she had the time,but other experienced operators also instructed new girls in the work.A num-ber of the operators sand Cutter Harold W. Monte testified that Monez wasconsidered a supervisor or forelady.Florence Hale and Geoanna Jenkins eachtestified that when she desired to take off from her work she secured the per-missionof Monez.Anna Jenkins testified that on one occasion she took timeoffwithout obtaining permission and was reprimanded by Monez.Monte andA. Jenkins testified Monez criticized the employees' work and conduct.All em-ployees in the department, except Zaum, were paid on an hourly basis. Theweekly pay ranged from $17 to $20.Monez received $23 a week.However,Dorothy Pascal, an operator in the respondent's employ about 14 years, receiveda Hockman was very friendly with Monte and at the time of the latter's marriage abouta year previous to this talk on behalf of the respondent, gave him a $25 wedding present.29Bella Liebman, Rose Goldschmidt,Rose Schwartz,Anna and Geoanna Jenkins, Flor-ence Hale, Dorothy and Mary Thomas and Minnie Kaplan. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD$26 a week. Another operator, Cecelia Barsky, received $24 although she hadbeen with the respondent only about 2 years.However, N1onez was paid forvacations and holidays and received a full day's pay whether she worked thefull 8 hours or not.None of these benefits were enjoyed by the other employeesin the department.'Although Monez denied that she was a forelady or supervisor she admittedthat on occasion the employees came to her for instructions. She denied thatshe granted the employees time off or discriminated or criticized them.Underall the circumstances the denials of Monez that she ever granted time off arenot credited and it is found that she did grant the employees time off from theirwork, criticized the work and disciplined the employees, and was regarded bythe employees as identified with management. So far as the record disclosesMonez was in no way responsible for production in the department. She hadno authority to hire or promote or recommend such action. As previously found,her foreman, Zaum, did not testify.Monez testified she had no authority to fireor to recommend such action.Hockman corroborated her in this respect.Theonly evidence to the contrary is the following incident: on one occasion, aboutMay 1943, a colored floor girl named Frazier and a white girl operator namedRindler got into an argument about some work while Monez was present. Frazierslapped Rindler.During the altercation Hockman came into the department.Two colored girl operators, Geoanna Jenkins and Dorothy, Thomas testified asto this incident.Jenkins testified that she was sitting next to Frazier and afterthe slapping incident Zaum took Rindler to the rear of the department andMonez in the presence of Hockman went over to Frazier and said, "Get out ; wedon't have that in here, don't have any girls slapping girls,"; that Zaum thenreturned, got Frazier her check and the latter left. Jenkins testified that atthe time of the discharge Hockman and Monez were about 5 feet apart and about30 feet from where she was working near Frazier ; that she was watching the"whole thing" and "didn't see" Hockman say anything at the time of the dis-charge.Thomas testified that she was directly across from Frazier; that Monezin Hockman's presence came over and told Frazier to "get out," and repeated itwhen Frazier was a little slow in leaving ; that there was considerable loudtalking at the time in the department but she could not distinguish what wassaid and that she did not know whether Hockman talked to Monez at the timethe latter asked Frazier to leave.Thomas in her testimony made no mentionof Zaum's presence at the time during the incident.Monez testified that Rindlershrieked after she had been struck and Hockman came into the department ; thatMonez then walked over to Frazier and said, "Why did you hit her?" and Frazierreplied "I hit her because she told me to shut up," whereupon Monez told Frazier,"You had no business hitting her. You had a right to tell her to shut up, but notto hit her ;" that at that time Hockman said "Get her out of here. She is fired,"whereupon Monez told Frazier to "go on" and Frazier went to the office.Monezin her testimony made no mention of the presence of Zaum.Hockman did nottestify as to the incident.Lacking positive testimony that Hockman did notspeak to Monez at the time of the discharge, Monez's explanation is accepted asthe more reasonable, and it is found that Hockman ordered Frazier's discharge.It is further found that Monez had no independent authority to discharge oreffectually recommend discharges.Testa occupied a similar position, under Foreman Bromberger in the slip coverdepartment, as Monez did in the bedspread department.She distributed the work24 As will hereafter appear,the respondenton December 31, 1942, paidall the employeesthen working a small cash bonusranging from$5 to $15, depending on the type of workperformedduring thepreceding12 months.Monezreceiveda bonus of$22.Pearl Gold-berg, an operator,received $18. TINE ART NOVELTY CORPORATION497to the operators, took it away and when completed told the operators aboutshort,working periods and about overtime. She usually turned the power onand off at starting and quitting time when the gong sounded. She broke in newgirls and the operators looked to her for instructions particularlyduring Brom-berger's absence.Numerous employees 26 in the department testified variouslythat Testa-was their forelady, criticized their work and conduct, notified them ofspecial workinghours and gave thempermissionto take time off. For a whilein the summer of 1942, Testa was absent from the plant.Her work was takenover by operator Dottie Chernoff. On Testa's return to work Chernoff informedBetty Safian that "her old forelady" was coming back.Testa told cutter HaroldWolinsky who worked in both the slip cover and bedspreild departments, ontwo occasions, that she was a forelady.On another occasion, Wolinsky heardher say thatshe was "incharge" of the department.Although Testa deniedthat she criticized the work and conduct of the operators or made the statementsattributed to her by Wolinsky and Saflan, her denials are not credited under thecircumstances, and it is found that Monez criticized the work and conduct ofthe operators and represented herself to be in charge of the operators.Ac-cording to Betty Safian, on one occasion a girl, whom Safian identified only asMay, objected to taking orders from Testa, whereupon the latter reported thematter to foreman Bromberger and the latter told May, in Safian's presence,that she had to take orders from Testa the same as he had to take orders from"the boss "Bromberger denied making this statement. It is clear that Testadid have some limited authority. It is therefore found that Bromberger toldMay that she was expected to take order from Testa.Testa receives $28 a week,is paid for holidays and vacations and for a full day, regardless of whether sheputs in 8 hours. The week of December 31, 1942, she received a cash bonus of$25.The mostany one else in the departmentreceived was $15.The operatorsreceived $18 to $22 a week depending on length of service but none of the otherbenefits above described26Testa came to the respondent 4 years ago as anoperator.She has held her present position approximately 2 years, with theexception of 3 months in the summer of 1942 when she was away. She is notresponsible for production in her department nor can she hire or discharge oreffectively recommend such action.Neither Monez nor Testa are responsible for the production in their respectivedepartments.They have no authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of the employees or effectivelyto recom-mend such action.As hereinafter found 2' they are properly within the appro-priate bargaining unit of production and maintenance employees. It is thereforefound that the employee status of both Monez and Testa is such that the re-spondent is not responsible for their activities28B. The refusal to bargain;other interference,restraint and coercion1.The appropriate unitThe complaint alleges that all employes of the respondent exclusive of "super-visory employees, foremen, executives, officers, clerical employees and salesmen"constitute a unit appropriate for the purposes of collective bargainingAt thehearing it was stipulated that the above unit was appropriate, but the respondentemphasized that it regarded the terms "supervisory employees" and "foremen"25Doia Rubin,CeliaMaskowitz,Bessie Jenkins, Rose De Ninno, Marie Leon, SidneyTaylor, Betty Safian and Comather Long3B The floor girls receive from$16 to $20 a week.Subdivision III B,infra.Ts Cincinnati Chemical Works, etc.,Dec. July 2, 1943,51 N. L.R. B. 461.565900-44-vol. 54-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDas interchangeable and not separate categories .29This is essentially the sameunit as was covered by the contract entered into December 23, 1942, by the re-spondent and the TWUA, hereinafter discussed.It is therefore found that at all times material herein all employee:;of the respondent exclusive of supervisory employees, foremen, executives,officers, clerical employees and salesmen constituted and they now constitutea unit appropriate for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions of employmentand that said unit insures to the employees of the respondent the full benefitof their rights to self-organization and to collective bargaining and otherwiseeffectuates the policies of the Act.2.Efforts to obtain recognition and to bargainDuring the course of the union meeting on the morning of December 14 acommittee of employees were selected to call upon HockmanThis committeeof five or six striki'rig employees accompanied by Michelson and Klein conferredwith Hockman in the plant at noon that day.Klein acting as spokesman toldHockman that the committee represented the employees and that they wantedto negotiate a contract without delay ; that since a great majority of the employeeswere at the union meeting and not at work, it was clear that the Union representeda majority of the employeesHockman replied that his associate, Irving Boxen-baum, was still away but that he had been advised that the respondent's attorneyKorzenik was in townHockman then phoned Korzenik in the presence of thecommittee and an appointment was made with the committee for 4 p. in. thatday at the attorney's office.At 4 p. in. Michelson and Klein accompanied by the committee augmented bya few additional employees met with Hockman and Korzenik at the latter's office.Klein told Korzenik that the respondent's employees wanted to negotiate a con-tract without delay and called attention to the large number who had partici-pated in the walk out that day as substantial proof of majority representation.He also stated that the committee had union application cards of a majority ofthe employees.Korzenik replied that in his judgment the Union was veryirresponsible in causing the work stoppage, after the national officers of theirunion and other national organizations had made a no-strike pledge to thePresident of the United States, particularly as the respondent was then engagedpartly in war work.Klein replied that they could not wait any longer as theworkers were impatient, and mentioned the previous complaints to Hockmanabout the interference of supervisorsHe further stated that the unfair laborpractices were continuing, and cited as an example the 4 o'clock closing of the slipcover department, the presence downstairs at the exits of oiganiz' rs for theTWUA and the interference with the scheduled meeting of the Union on Decem-ber 7Korzenik then asked how inany membership cards the Union had andKlein produced 78 cardsSeveral additional cards were handed to Klein byother members of the committeeKorzenik stated that the respondent had beenapproached by the TWUA who also claimed to represent the employees 30 and29As heretofore appears, the respondent's position is that supervisory employees includedonly the two foremenThe Board contended that Monez and Testa were"foreladies" and"supervisors."As heretofore found,neither Testa nor Monez are supervisors for whoseacts the respondent is accountable,and both might properly be included in a unit consistingof the production and maintenance employees,under the Board's decisions30Hockman so testifiedMichelson,Wolinsky and Safian all testified that the only men-tion of the TWUA at this meeting was in connection with the statement by Klein aboutthe organizers of that union being present at tbe,exits of the plant on December 7Hock-man further testified that on the morning of December 9, Sam Baron, lepiesontative of FINE ART NOVELTY CORPORATION499that in order to settle the dispute the Board would have to investigate the matterand certify which union had a majority after an election. In the meanwhile hesuggested that the striking employees return to work.Klein refused to acceptthe suggestion,stating that because of the respondent's unfair labor practices,which were continuing,such an election would necessarily be unfair to the UnionKlein then proffered approximately 80 union cards to Korzenik with the sugges-tion that he check the names against the respondent's pay roll.Korzenik re-fused the offer stating that he did not think the cards adequate proof under thecircumstances.Hockman then suggested that the employees engaged on govern-inent contracts return towork.Klein agreed to let Hockman know the nextclayabout this alternative proposal, but did not do so." The meeting thenbroke up.It is foundthat onDecember 14, the respondent refused to accept the Union'scard showing as proof of majority on the stated ground thatthe TWUA at thattime was also claiming a majority.3.The strike;TWUA activitiesOn December 15, the Union meeting reconvened at 8: 30 in themorning.32The committee reported the results of its conference at Korzenik's office theday before and the refusal of the respondent to recognize the Union, whereuponthe meeting voted unanimously to strike, effective immediatelyThree picketswere placed at each of the exits to the plant and a committee consisting ofMichelson and Wolinsky and one or two others waited upon Hockman at noonand informed him that the plant was on strike. Shortly thereafter, underHockman's instructions, the plant closed down because of the strike.On December 15 the Union filed charges at the Board's Regional Office,alleging a violation by the respondent of Section 8 (1) and (5) of the Act.After the plant closed down on December 15, at aboutnoonthe 15 or 20employees who had worked up to that time including Monez and Testa andheaded by Dorothy Pascal, one of the old TWUA members heretofore referredto, adjourned to the TWUA headquarters and most of them signedapplicationsfor membership in that organization at that time.the TWUA,telephoned Hockman that the TWUA represented the employees and asked fora conference;that he told Baron that his associate was sick and he did not know whetherhe could reach the respondent's attorneyHe admitted that he said nothing to MrsMichelson at noon on the 9th about the TWUA claim.Korzenik did not testify,statingin the record that as he was appearing as attorney he did not think he should do so. Aswill later appear Baron wrote the respondent on December 15 asserting the TWUA repre-sented the employees and asking for a meeting to negotiate a contract.Baron saidnothing in this letter about a previous talk with Hockman.However on receipt of aletter from Korzemk dated December 16 acknowledging Baron's previous letter and statingthat the issue of representation would have to be"resolved" as 45B also claimed to repre-sent the employeesBaron wrote Korzenik on December 17, asserting that on December 9be had telephoned Hockman claiming that TWUA represented the employees and requesteda conference;that Hockman agreed to call hum but did not.Although the matter is nottree from doubt in thelightof Hockman's failure to mention theTWUAclaim to Michelsonon the 9th,or on the morning of the 14th and Korzenik's failure to mike any mention ofany previous claim of TWUA when he acknowledged Baron'sDecember 15 letter,never-theless, in view of the corroboration of Hockman by the Baron letter of the 17th,at leastto the extent that the TWUA had voiced a claim of representation to the respondent, priorto December 14, Hock-man's testimony that the Union was advisedof the TWUAclaim onDecember 14 is accepted81Although no mention was made of this alternative proposal in the testimony of theBoard'switnesses,this testimony of Hockman was not denied and is therefore credited32 The December 14 meeting adjourned in the afternoon without waiting for a report fiointhe conference committeeFew, if any,of the employees who had walked out on Mondayreported for work Tuesday morning,December 15. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDBy letter dated December 15, 1942, Sam Baron, assistant general managerof the TWUA wrote the respondent as follows :GENTLEMEN:Please be advised that the Textile Workers Union of America representsyour employees for the purpose of collective bargaining, and requests thatnegotiations be undertaken for the purpose of negotiating a collective-bar-gaining agreement.On December 16, Korzenik answered this letter as follows :DEAR SIR :We have your letter of December 15th advising our client, Fine ArtNovelty Corp, that your union represents its employees, for the purposeof collective bargaining.We regret that we cannot enter into negotiations with you at this pointbecause we have no basis for knowing the extent of your representation.As you probably are aware, our client is even now being subjected to astrike called by another Union claiming likewise to represent its employees.We must ask that this issue of representation be- resolved before wecan undertake a deal with you or with any other union.On Decemer 17, by letter, Baron replied to Korzenik's letter and stated thatthe TWUA had been conducting an organizational campaign for several monthsand represented a majority of the respondent's employees ; that he had tele-phoned Hockman on December 9 to the effect that TWUA represented a major-ity and requested a conference; that Hockman agreed to phone him ; that hewaited until December 15 for a reply, but received none ; that he was thenadvised that 45-B had called a strike and had "forced the majority of theworkers whom we represented to cease working ;" and that he had written therespondent on December 15 "renewing" his demand.4.December 18 conference ; the arrangement for a card checkOn December 18 at 3 o'clock in the afternoon a conference of parties involvedcalled by Victor A. Pascal, the Board's Field Examiner, convened at the Board'sregional office in New York City. The Union was represented by AlexanderFacolin, its then attorney, Harold Klein, Mrs. Michelson, Jean Wanda, or-ganizers, and a number of the employees including Harold Wolinsky; Hockmanand Korzenik represented the respondent.Mr. Lipsig, an attorney, representedthe TWUA. Racolin objected to the presence of Lipsig but Pascal stated thatLipsig was there at his invitation.After a statement by Klein rehashing thetwo previous conferences with Hockman by" the Union committee and the offerhe had made to Korzenik on December 14 to submit the union cards for a check,Racolin offered again to prove the union majority by a check of its cards againstthe respondent's pay roll.Korzenik objected to this procedure on the groundthat such a card check would be insufficient proof of majority, and stated that asthere were two competing unions, the proper -procedure was to have an electionto which the respondent would consent.At this point the union representativesretired and after conferring among themselves, Racolin returned and announcedthat the Union would consent to such an election providing it was held imme-diately.Lipsig on behalf of the TWUA refused to agree to either a card checkor an election.Pascal then suggested that he be given a pay roll of the re-spondent and the cards of both unions for the purpose pf a cheek by him to ascer-t FINE ART NOVELTY CORPORATION501tain which of the two unions had a majority. This suggestion was also opposedby Lipsig.Without reaching any decision, the meeting adjourned.33Although as stated above, no agreement was reached by the parties on December18,Koizenik did provide Pascal with a list of the respondent's employees up tothe time of the strike.The record is not entirely clear, but it appears that atthat time, or shortly thereafter, Pascal was also given the union applicationcards.In any event Pascal had the list and the union cards in his possessionon December 21, when at about 3 o'clock in the afternoon Baron and a 141r.Cresanti, representatives of the greater New York Joint Board of the TWUAcalled upon him, accompanied by a committee of the respondent's employees.They exhibited to Pascal a group of 74 TWUA application cards with signaturesattached thereto, and also another group of cards which were represented tobe copies of the original cards. In the presence of the committee Pascal com-pared the names on the duplicates with the apparently genuine signatures onthe originals.He satisfied himself they were copies.Although requested byPascal, the TWUA representatives refused to leave the original cards with him,stating that they had an appointment with Korzenik that afternoon and desiredto bring the original cards to the latter's office and submit them to Korzenik.45.Representation by 45-B of a majority in the appropriate unitThe number of employees exclusive of supervisors at the time of the walk-outon December 14 was 137. A count of the application cards received in evidencefrom the Union show that on December14, 1942,the Union had 84 members amongthe respondent'semployees.In addition there is evidence undisputed andcredited that three employees signed cards on or about December 7, and thesecards were included in the group presented to Pascal on December 18, but weremislaid and lost.On December 15 another card was signed and another one onDecember 17.Although only approximately 80 of these cards were proffered tothe respondent on December 14, the number submitted still represented amajority in the Union.At that time the respondent through its attorney defi-nitely refused to examine the cards and stated that it did not consider cards assufficient proof of membership in view of the representation claim of TWUA.On December 18 it took the same position although all the cards herein referredto were proffered.In this connection it is noted also that on December 14 theUnion had given proof to the respondent of its strength among the employeeswhen the latter refused to go to work in order to attend the union meeting.The respondent at no time questioned the genuineness of the signatures on thecards.The undersigned finds that on December 14, 1942 the Union was the dulydesignated representative-of a majority of the employees in the aforesaidappropriate unit and that by virtue of Section 9 (a) of the Act was the ex-clusive representative of all the employees in that unit for the purposes ofcollective bargaining with the respondent in respect to rates of pay, wages, hoursofemployment and other conditions of employment"s9 Findings as to what transpired at the December 18 conference are based upon areconciliation of testimony of Michelson. Wolinsky, Heckman and Pascal.3;Pascal checked the names on the copies of the TWUA cards left withhim and alsothe names appeal uig on the original cards of 45-B in his possessionHe testified that befound that TWUA did not represent a majority and that 45-B did represent a majority.However, the results of this check were not told by Pascal to TWUA until December 29.Pascal admitted that he was confused by the misspelling of 7 or 8 names on the TWUAcards and for that reason rejected these cards,although it later developed that thesepersons were actually employed by the respondent35That the union's majority continued after December 14, is hereinafter found in theConcluding Findings. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.December 21 conferencebetween TWUAand the respondent;the contract;plant reopen ; Bromberger-Wolinsky talks.At about 3: 30 in the afternoon of December 21, Baron and Cresanti accom-panied by the committee of employees met with Hockman and Korzenik in thelatter's office.Baron stated that the TWUA wanted to negotiate a contract andclaimed that the TWUA had 79 members among the respondent's productionand maintenance employeesKorzemk suggested that in view of the fact that45-B also claimed to represent a similar amount and there were only 136 em-ployees in the unit, it would be advisable to have the Board certify the appropriatebargaining agency.Baron refused to agree to an election, stating that TWUA'sexperience in settling disputes in this manner with 45-B had been unfortunate.After further discussion and some assurance by Baron that if the respondentsigned a contract with TWUA most of the employees would return to work,Hockman agreed to deal with the TWUA, provided that organization could showby their cards that they represented a majority of the production and main-tenance employees."Korzenik took the 79 cards that Baron proffered and,after eliminating 5 duplicates, read the names on the remaining 74 cards.Hock-man checked the names against a typewritten list and announced that all the74 names represented the employees of the respondent.Terms of the contractwere then gone into in considerable detail and all items were agreed upon excepta wage increase demand.The next day this item was settled over the telephoneand upon December 23 a contract was executed by the respondent and the TWUA.The contract contained a union shop clause and provided for the check-off ofdues.97The contract covered all the employees of the respondent except sales-men, clerical help, the head shipping clerk, Fred Laserson u and foremen MaxZaum andSaul Bromberger.After the respondent and the TWUA had arrived at the terms of the agree-ment on December 22, Hockman caused to be mailed a mimeographed letter toall the respondent's employees, as follows :-No doubt when you receive this letter, you will have been informed byyour union, T. W. U. A. that all differences with our employees have beensettled amicably.You are accordingly advised that we will commence operation as usualon Monday morning, December 28, 1942. Please report promptly at yourusual hour.We have lots of work to do to make up for lost time and we will expectyour fullest cooperation.With cordial regards and best wishes for a happy holiday, we are,Sincerely yours,FINE ARTS NOVELTY CORPORATIONMAX ZAUM (Signed)At the time of the signing of the contract on December 23, the respondentfurnished the TWUA representatives with a list of the addresses of all of its3OHockman testified that before making this decision lie conferred privately with Kor-zenik and also called up Irving Boxenbaum;that their decision was arrived at because(1) the TWUA represented some of the more skilled workers of the factory and thosewho had been honest with the respondent; and (2) while both unions were trying to make,a contract 45-B had struck without warning while the other did not.37 By letters dated December 23'and 28 the parties agreed that the contract should beamended so as to provide for individual check-off authorizations, and unless secured withinninety days after December 28, 1943, the check-off would lapse as to the individual employee.38A clause provided that Laserson could joinTWUA "if hedesires'and thereby comeunder the contract. FINE ART NOVELTY CORPORATION503employees.'On December 24, the TWUA sent to all the employeesa mimeo-graphed letter signed by Baron telling of the contract it had secured, and statingthat the plant would reopen on Monday December 28, at which time "all workersare to report-for work."At least some of the employees received both thesemimeographed letters in the same mail.During the period from December 15, 1942, to at least the time of thesigningof the contract, December 23, 1942, both unions continued their efforts to securenew members among the respondent's employees.On the morning of December 28 the respondent's plant reopened but the strikecontinued.Approximately 52 employees reported for work on the 28th4°Afterthe contract with TWUA had been signed and the plant had reopened BrombergertoldWohnsky, according to the latter, that the respondent had one cutter work-ing and anticipated getting another and that if Wolinsky did not return to workhe would loose his job; that he replied that if he did return he would have to signwith TWUA and have his dues checked off under the terms of the contract ; thatBromberger assured Wohnsky that he would see to it that he remained workingwithout joining the TWUA or having dues for that organization checked off hispay.Bromberger did not specifically deny the above conversation but admittedthat he met with Wolinsky on occasion and that they were good friends.Wolin-sky's testimony is therefore credited.7.The bonus ; the strike ends.On the afternoon of December 31, as had been the custom for several years,the respondent held a party at the plant Co which all employees then workingwere invited.During the course of the party the respondent distributed moneyto each of the employees ranging in amounts from $5 to as high as $25, depend-ing on the length of service and the type of work done by the particular em-ployees.The year before the respondent had given money in somewhat similaramounts to its employees at the party. In years prior to 1941 the respondentpresented gifts of perfume and other articles to its employees but no money.None of the striking employees excepting those who had returned to work bythe 31st of December received any gift or bonus from the respondent in 1942.Hockman testified that similar amounts were given to the office employees in1942.The Board contends that this contribution of money to the employees wasa bonus.Hockman, when originally called by the Board as a witness,'referredto the contribution t,a the employees as a bonus It was not until his attention^ A number of the union employees testified that during the period from December 15,when the strike started,to about December20, they wereapproachedby otheremployeesor TWUA representatives at their homes and solicited to join the TWUA, although noneof these representatives or the employees knew theirhoneaddressThe Board contendsthat under all the cncunistances the reasonable inference is that the respondent furnishedthe TWUA with addresses of striking employees before December 23 in order to assistthat organizationThis inference would be justified if the conclusionary statements ofsome of these striking employees who were solicited that"no one but the Company knewtheiraddress" be accepted as the fact.The undersigned does not believe that no onebut the company knew of the addresses of these employees.Furthermore Theresa Rocco,one of the solicitors,testified that she leccived the address of one of the striking employeesthrough a mutual acquaintanceIt is found that there is no evidence that the respondentfurnished the TWUA with the addresses of its employees prior to December 23, 1942."Various witnesses testified that the number of employees returning to work on the28th was about 60The above computation is based on the number of old employeeswho received bonuses from the respondent on December 31 as will hereatter appear, andBoard's Exhibit 37, which is a list of employees on the respondent's pay roll for the weekending January 2This list shows a total of 62 namesHowever it contains the namesof 10 employees who do not appear on the pay roll at the time the strike started, and ai epresumable new employees 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas called to the significance of the term "bonus" that he began using the term"present."He then testified that the term "bonus" and "present" meant thesame tohim.Webster's dictionary defines the term "bonus" as "somethinggiven in addition to what is usual or strictly due" and "money, or an equivalent,given in addition to an agreed compensation."Hockman further testified thathe did not pay the employees on strike because they were not working. It isfound that the respondent on December. 31 rewarded the employees who wereworking for it at that time by paying each of them an additional amount ofmoney based on length of service and the type of work performed the previousyear ; that the employees on strike were not similarly recognized and rewardedbecause they refused to abandon the strike and return to work on December 28.On January 6 a letter signed by Michelson, Klein, Mary Ludmar and Wo]in-sky was mailed to the respondent. It listed 84 employees of the respondent andstated that they were willing to return to work immediately provided they werenot required to join the TWUA or pay dues to that organization or have duesto it deducted from their- pay.Hockman answered this letter on the 8th asfollows :We have your letter of January 6, 1943Please be advised that allpeople you named have been offered employment and they will be acceptedup to January 12, 1943.However, we beg to state for the record that some of the people whomyou offered returned to work have been working and are now working forus, despite your picket line.Itwould seem that your claim of representation is broader than thefacts warrant and that our fears that you are not representative of ourshop have been fully justified.On January 7 Hockman had prepared and sent a form letter to all employeesnot then working for the respondent advising them if they reported to work byJanuary 12, 1943, they would be employedOn January 11, 1943 the strike was abandoned and all strikingemployees whohad not secured other employment returned to work for the respondent.Thisdecision of the Union to call off the strike was based in part atleast on anunderstanding arrived at with the TWUA to arbitrate all jurisdictionaldisputes.8.Jurisdictional dispute settled ; TWUA rescinds contract; bargaining effortsrenewed ; petition.In the meanwhile the conflicting jurisditional claims of United FurnitureWorkers of America and the Textile Workers Union of America in the New YorkMetropolitan area, were, by agreement, submitted to an arbitrator.41On Feb-ruary 18, 1943, the arbitrator handed down his arbitration decision wherein hefound that United Furniture Workers of America had exclusivb jurisdiction incertain types of industries including that of the respondent.On March 5, At-torney Racolin by letter again requested the respondent to bargain with the Unionand inclosed a copy of the arbitration decision above referred to.On March 9Korzenik acknowledged the receipt of this letter but stated that the arbitrationdecision, on the face of it, did not seem to decide anything affecting the respondentandIn any event, we do not see how the award affects our clients becauseitwas neither a party through the arbitration agreement nor to any of thehearings held pursuant to it.41 The Union withdrew its previouslyfiled chargeagainst the respondentin accordancewith the terms of the arbitrationagreement. FINE ART NOVELTY CORPORATION505You know that we are bound by contract to the Textile Workers Unionand until we are released from that contract, we do not consider ourselvesfree to consider the representations of any other labor organization.On March 19, 1943, pursuant to the arbitration award, the United FurnitureWorkers of America and the Textile Workers Union of America signed an agree-ment settling all overlapping jurisdictional claims and the TWUA expresslyrecognized its "lack of jurisdiction" in the Fine Art Novelty Corporation.Thesame day Michelson, Wolinsky and Sam Roth informed Hockman of the agree-ment and suggested that the respondent negotiate with the Union.Hockmanreferred the committee to Korzenik.Michelson attempted without success toreach Korzenik by telephone and finally on March 24 wrote him demanding aconference date.On the 26th by letter Korzenik answered Michelson statingthat the situation is "somewhat unusual and we feel that under the circumstances,there ought to be certification by the N. L. R. B so that we know that we aredealing with an accredited representative of our employees."On March 25 the Union filed new charges against the respondent allegingviolation of Section 8 (1) and (5) of the Act.On March 26 Sam Baron as general manager of the TWUA wrote Korzenikrescinding the December 23 contract.About this time Dorothy Pascal who was the shop chairman for the TWUA, onlearning that the TWUA had lost the arbitration decision insofar as the respond-ent's plant was concerned, prepared in her home in her own handwriting a petitionreading as follows :We the undersigners, workers of the Fine Art Novelty Corp. located at503 Broadway, N Y. City, do not wish to be Members or be Representedby the Curtain, Drapery, Workers Union, Local 45-B U. F. W. A. CIO.Beginning about March 24, she, assisted by other members of the shop committee,circulated this petition among the respondent's employees in and out of the shopbut not on company time and secured the signatures of 90 employees thereto.After the signatures had been secured she brought the petition to Field ExaminerPascal but was, informed that the matter was out of his hands. She then wrotea letter to Attorney Korzenik dated March 27 as follows :DEAR SIR :We the undersigned, acting the shop committee representing the majorityof the workers of the Fine Art Novelty Co. are asking our Boss-that theconcern: (1) does not deal with Local 45-B CIO. (2) that the boss deals(sic)with us as the shop committee.To show proof that we are the majority in this shop we are enclosing apetition signed by the workers.(Signed)SHOP COMMITTEEDOROTHY PASCALTHERESA RoccoADELINE PRICEThis letter, together with the petition was then presented by her to Korzenikabout March 27.On April 3 a conference was held in Field Examiner Pascal's office, attendedby Racolin, Michelson,Wolinsky and Safian, on behalf of the Union, and byHockman and Korzenik for the respondent. Racolin asked that the respondentbargain with the Union.Korzenik produced the petition signed by the employeeswhich had recently been handed to him opposing representation by the Union andstated that an election would have to be held to determine the bargainingrepresentative. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.Plant closesDuring the course of the hearing on June 28 Hockman testified without disputethat the plant had been shut down indefinitely on June 24 because of lack ofmanufacturing material, inability to secure help or keep it because of regulationsrelative to raising wages.This testimony is creditedC. Concluding findings,The respondent became aware of the activities of the Union in its plant andthe employees' interest therein in the early fall of 1942Through Foreman Zaumit expressed to the employees its disapproval of the Union in November.Presi-dent Boxenbaum and Zaum made inquiries as to who attended union meetingsand who was the "instigator" of the Union.General Manager Hockman askedHarold Monte if he started the Union and if he was in a position to take "achance like that."By the above acts the respondent clearly demonstrated tothe employees that the Union was not welcome in the plant so far as it wasconcerned.Itwas in this atmosphere that the Union representatives made their demandfor recognition on December 14 and offered to prove their majority.The re-spondent refused this offer although at the time it had other concrete evidenceof the union's strength among the employees by virtue of the walkout of anoverwhelming majority of the employees that same day. It took the positionthat as the TWUA also claimed a majority, the matter could be settled only bya Board certificationHowever, after reiterating its position again on December18 that it would insist on an election before bargaining with either 45-B orthe TWUA, within three days thereafter, it recognized and agreed to bargainwith TWUA- after an ex parte check of that union's application cards.An ex-amination of the copies of the TWUA cards received in evidence at the hearingshow that while TWVUA had a majority on December 21, not a single card sub-mitted was dated prior to December 15By this act of recognition and thelater signing of a union shop contract the respondent demonstrated its antipathyto 45-B and its favoritism to TWUA The respondent contends that it was forcedto recognize and deal with the TWUA because 45-B refused to call off thestrike and it was anxious to reopen the plant. The Union refused to call offthe strike until it secured a contract. It is noted that in this connection therespondent took only two days to prepare and execute a contract with TWUA, so,that the time element in that respect was not important It was obviously notthe contract, but the question of recognition that concerned the respondent.More-over, there was no showing that the respondent could not have reopened itsplant at any time with a reduced force.When it did open its plant on De-cember 28, after the contract with TWUA had been executed, considerably lessthan fifty percent of the employees reported for work. It is found that therespondent was not acting in good faith when it refused to recognize the Unionon December 14, 1942.' It is further found that on December 14, 1942 and atall times thereafter the Union was the exclusive representative of the employeesof the respondent within the appropriate unit.When the respondent paid a bonus to its employees on December 31 itignored the employees then on strike.By such act the respondent discriminated42The petitions submitted on April 3 by the respondent were negative in character andno proof that any other organization or group represented a majorityFurthermore, anyloss of majority after December 14 was the result of the unfair labor practices of therespondent and did not represent the voluntary acts of the employeesInternationalAssociation of Maclynists,etc. 311 U. S. 72 FINE ART NOVELTY CORPORATION'507against them because of their membership in and activity on behalf of theUnion.It is therefore found that on December 14, 1942, and at all times thereafterthe respondent refused to bargain with the Union as the exclusive representativeof its employees in the appropriate unit.By the above acts, and by the state-ments of Zaum, Boxenbaum and Hockman, above discussed, and by the attemptof Foreman Broinberger to have Wolinsky abandon the strike, the respondenthas interfered with, restrained and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate and susbtantial relation to trade, traffic, and commerceamong the several States tending to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V THE REMEDYSince it has been found that the respondent engaged in certain unfair laborpractices it will be recommended that the respondent cease and desist there-from and take certain affirmative action designed to effectuate the policiesof the ActIt has been found that the respondent, refused to bargain collectively withthe Union as the exclusive representative of its employees in an appropriateunit.It has also been found that the respondent has ceased operating itsbusiness because of inability to secure material and keep its employees andthere is no likelihood that the respondent will resume operations until afterthe war. It will therefore not be recommended that the respondentbargaincollectively with the Union upon request'sAs heretofore found the respondent as a mark of appreciation of the workdone by its employees for the year ending December 31, 1942, presented to eachof them then working in its plant with a sum of money, ranging from $5 to $25depending upon length of service and also upon the nature of the work per-formed by the particular employee.More than 50 percent of the employeeshowever, who were then on strike or who were not working because of the strike,failed to receive any additional bonus or gift at the end of the year.Hockmanmade it perfectly clear, that the only reason these employees did not receive abonus was that they were not working because of the strike. It is obvious thatthey were penalized in this respect because of their collective activities. It willtherefore be recommended that the respondent pay to each of the employees whostruck on December 15, 1942, a bonus equivalent to the amount he would havereceived on December 31 if there had been no strike.Upon the foregoing findings of fact and upon the entire record in the case theundersigned makes the following :CONCLUSIONS OF LAW1.Local 45-B, United Furniture Workers of America, C. I 0. is a labor or-ganization within the meaning of Section 2 (5) of the Act.2.All employees of the respondent exclusive of supervisory employees, fore-men, executives, officers, clerical employees and salesmen have at all timesMetal Textile Corporation of Delaware and Textile Workers Union of America,Feb 20,1943,47 N. LR. B. 743. J508DECISIONSOF NATIONAL LABOR RELATIONS BOARDmaterial herein constituted and they now constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of theAct.3.Local 45-B, United Furniture Workers of America, C. I 0, on December14, 1942, was and all times thereafter has been the exclusive representative ofall its employees in said unit for the purpose of collective bargaining withinthe meaning of Section 9 (a) of the Act.4.By refusing on December 14, 1942, and at all times thereafter to bargaincollectivelywith Local 45-B, United Furniture Workers of America, C. I. 0.,as the exclusive representative of its employees in the appropriate unit, therespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inunfair labor practices within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within themeaning ofSection 2 (6) and (7) of the Act.7.The respondent has not engaged in unfair labor practices by (a) threaten-ing its employees with reprisals if they became members of or assisted 45-B,(g) assisting TWUA by counseling, urging and encouraging its employees tojoin that organization and by soliciting their signatures to application cardsfor the TWUA; or (c) threatening in April, 1943, to permanently close down itsplant in preference to executing a contrast with 45-B,RECOMMENDATIONSUpon the basis of the foregoing findings and facts and conclusions of law,the undersigned recommends that the respondent, Fine Arts Novelty Corporationand its officers, agents, successors, and assigns shall :1Cease and desist from in any manner interfering with, restraining, andcoercing its employees in the exercise of the rights to self-organization to form,join or assist labor organizations to bargain collectively through representativesof their ownchoosing and to engage inconcerted activities for the purpose ofcollective bargaining for mutual aid and other protection as guaranteed inSection 7 of the Act ;2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Make whole all its employees who went on strike December 15 and payto each of them a sum of money equivalent to the amount said employees wouldhave receivedas a bonuson or about December 31, 1942, if they had not beenon strike ;(b)Post immediately in conspicuous places in its plant and maintain for aperiod of at least sixty (60) consecutive days from the date of posting, noticesto its employees stating: (1) that the respondent will not engage in the conductfrom which it is recommended that it cease and desist in paragraph 1 of theserecommendations;and (2)that the respondent take the affirmative action setforth in paragraph 2 (a) of these recommendations;(c)Notify the Regional Director for the Second Region in writing withintwenty (20) days from the date of the receipt of this Intermediate Report whatsteps the respondenthas takento comply therewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda- FINE ARTNOVELTYCORPORATION509tions, the National Labor Relations Board issue and order requiring the respond-ent to take the action aforesaid.It is further recommended that the complaint be dismissed insofar as italleges that the respondent has engaged in unfair labor practices within themeaning of Section 8 (1) of the Act, by (a) threatening its employees withreprisals if they became members of or assisted 45-B; (b) assisting TWUA bycounseling, urging and encouraging its employees to join that organization and bysoliciting their signatures to application cards for the TWUA; and (c) threaten-ing in April, 1943, to permanently close down its plant in preference to executinga contract with 45-B.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2 as amended, effective October 28,1942, any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copiesof a briefin support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case tothe board.J. J. FITZPATBICx,Trial Examiner.Dated August 30, 1943.